 



Exhibit 10(BB)

Form Of Management Continuity Agreement

Goodrich Corporation (“Goodrich”) entered into a Management Continuity Agreement
identical to the form attached hereto with each of the following Goodrich
executive officers on the dates indicated. Each of the agreements with the
executive officers provides for a “Payment Period” (as defined in Section 3(c)
of the Management Continuity Agreement) of thirty-six (36) months.

      Date   Name
10/18/99
  Marshall O. Larsen
10/18/99
  Terrence G. Linnert
10/01/00
  Ulrich Schmidt
10/18/99
  Stephen R. Huggins
08/01/00
  Jerry S. Lee
02/22/05
  Jennifer Pollino
03/27/00
  John J. Carmola
05/01/02
  Cynthia M. Egnotovich
03/01/02
  John J. Grisik
10/18/99
  Scott E. Kuehcle

1



--------------------------------------------------------------------------------



 



MANAGEMENT CONTINUITY AGREEMENT

This Agreement dated as of this [      ] day of [      ], 199[       ] between [
      ] (the “Executive”) and The B.F. Goodrich Company, a New York corporation
(the “Company”).

     WHEREAS, the Executive and the Company desire to set forth certain
compensation and benefits that the Executive shall receive upon the happening of
certain events affecting the Executive and the Company, and

WITNESSETH:

     NOW, THEREFORE, in consideration of the foregoing and the mutual promises
herein contained, the parties agree as follows:

     1. Term. This Agreement shall commence on the date hereof and shall
continue until the Date of Termination as set forth in Section 8 hereof.

     2. Period of Employment. Executive’s “Period of Employment” shall commence
on the date on which a Change in Control occurs and shall end on the date that
is 24 months after the date on which such Change in Control occurs.
Notwithstanding the foregoing, however, Executive’s Period of Employment shall
not extend beyond any Mandatory Retirement Date (as hereinafter defined in
Section 3) applicable to Executive.

     3. Certain Definitions. For purposes of this Agreement:

          (a) A “Change in Control” shall mean:

               (i) The acquisition by any individual, entity or group (within
the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”)), of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of
either (A) the then outstanding Shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (B) the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided,
however, that the following acquisitions shall not constitute a Change of
Control: (A) any acquisition directly from the Company (other than by exercise
of a conversion privilege), (B) any acquisition by the Company or any of its
subsidiaries, (C) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any of its subsidiaries or
(D) any acquisition by any company with respect to which, following such
acquisition, more than 70% of, respectively, the then outstanding Shares of

2



--------------------------------------------------------------------------------



 



common stock of such company and the combined voting power of the then
outstanding voting securities of such company entitled to vote generally in the
election of directors is then beneficially owned, directly or indirectly, by all
or substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such acquisition in substantially
the same proportions as their ownership, solely in their capacity as
Shareholders of the Company, immediately prior to such acquisition, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities, as
the case may be; or

               (ii) Individuals who, as of the beginning of such period,
constitute the Board (the “Incumbent Board”) cease for any reason to constitute
at least a majority of the Board; provided, however, that any individual
becoming a director subsequent to the beginning of such period whose election,
or nomination for election by the Company’s Shareholders, was approved by a vote
of at least a majority of the directors then comprising the Incumbent Board
shall be considered as though such individual were a member of the Incumbent
Board, but excluding, for this purpose, any such individual whose initial
assumption of office occurs as a result of either an actual or threatened
election contest (as such terms is used in Rule 14a-11 of Regulation 14A
promulgated under the Exchange Act); or

               (iii) Consummation of a reorganization, merger or consolidation,
in each case, with respect to which all or substantially all of the individuals
and entities who were the beneficial owners, respectively, of the Outstanding
Company Common Stock and Outstanding Company Voting Securities immediately prior
to such reorganization, merger or consolidation, do not, following such
reorganization, merger or consolidation, beneficially own, directly or
indirectly, solely in their capacity as Shareholders of the Company, more than
70% of, respectively, the then outstanding Shares of common stock and the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the company
resulting from such reorganization, merger or consolidation in substantially the
same proportions as their ownership, immediately prior to such reorganization,
merger or consolidation of the Outstanding Company Common Stock and Outstanding
Company Voting Securities, as the case may be; or

               (iv) Consummation of (A) a complete liquidation or dissolution of
the Company or (B) a sale or other disposition of all or substantially all of
the assets of the Company, other than to a company, with respect to which
following such sale or other disposition, more than 70% of, respectively, the
then outstanding Shares of common stock of such company and the combined voting
power of the then outstanding voting securities of such company entitled to vote
generally in the election of directors is then

3



--------------------------------------------------------------------------------



 



beneficially owned, directly or indirectly, by all or substantially all of the
individuals and entities, solely in their capacity as Shareholders of the
Company, who were the beneficial owners, respectively, of the Outstanding
Company Common Stock and Outstanding Company Voting Securities immediately prior
to such sale or other disposition in substantially the same proportion as their
ownership, immediately prior to such sale or other disposition, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities, as
the case may be.

          (b) The term “Mandatory Retirement Date” shall mean the compulsory
retirement date, if any, established by the Company for those executives of the
Company who, by reason of their positions and the size of their nonforfeitable
annual retirement benefits under the Company’s pension, profit-sharing, and
deferred compensation plans, are exempt from the provisions of the Age
Discrimination in Employment Act, 29 U.S.C. Sections 621, et seq, which date
shall not in any event be earlier for any executive than the last day of the
month in which such Executive reaches age 65.

          (c) The term “Payment Period” shall mean [twenty-four (24)]
[thirty-six (36)] months.

     4. Compensation During Period of Employment. For so long during Executive’s
period of Employment as Executive is an employee of the Company, the Company
shall be obligated to compensate Executive as follows:

          (a) Executive shall continue to receive Executive’s full base salary
at the rate in effect immediately prior to the Change in Control. Executive’s
base salary shall be increased annually, with each such increase due on the
anniversary date of Executive’s most recent previous increase. Each such
increase shall be no less than an amount which at least equals on a percentage
basis the mean of the annualized percentage increases in base salary for all
elected officers of the Company during the two full calendar years immediately
preceding the Change in Control.

          (b) Executive shall continue to participate in all benefit and
compensation plans (including but not limited to the Stock Option Plan,
Long-Term Incentive Plan, Management Incentive Program, Non-Qualified Benefit
Security Plan, Executive Life Insurance Program, Savings Benefit Restoration
Plan, Performance Share Deferred Compensation Plan, pension plan, savings plan,
flexible benefits plan, life insurance plan, health and accident plan or
disability plan) in which Executive was participating immediately prior to the
Change in Control, or in plans providing substantially similar benefits, in
either case upon terms and conditions and at levels at least as favorable as
those provided to Executive under the plans in which Executive was participating
immediately prior to the Change in Control;

          (c) Executive shall continue to receive all fringe benefits,
perquisites, and similar arrangements which Executive was entitled to receive
immediately prior to the Change in Control; and

4



--------------------------------------------------------------------------------



 



          (d) Executive shall continue to receive annually the number of paid
vacation days and holidays Executive was entitled to receive immediately prior
to the Change in Control.

     5. Compensation upon Termination of Employment. If, during the Period of
Employment, the Company shall terminate Executive’s employment for any reason
(other than for a reason and as expressly provided in Section 6 hereof), or if
Executive shall terminate Executive’s employment for “Good Reason” (as
hereinafter defined in Section 6(b)) then the Company shall be obligated to
compensate Executive as follows and no payments or benefits received pursuant to
this Section 5 shall be reduced or terminated as a result of Executive reaching
the Mandatory Retirement Date:

          (a) In lieu of any salary payments that the Executive would have
received if he had continued in the employment of the Company during the Payment
Period, the Company shall pay to Executive in a lump sum, by not later than the
fifth business day following the Date of Termination (as hereinafter defined in
Section 8), an amount equal to one-twelfth of Executive’s annualized base salary
in effect immediately prior to the Date of Termination, multiplied by the number
of months in the Payment Period.

          (b) By not later than the fifth day following the Date of Termination,
the Company shall pay Executive in a lump sum an amount equal to the product of
(x) the number of months in the Payment Period and (y) the sum of

(i) under the Company’s Management Incentive Program (the “MIP”), and in lieu of
any further grants under the MIP that the Executive would have received if he
had continued in the employment of the Company during the Payment Period, the
greatest of one-twelfth of : (A) the amount most recently paid to Executive for
a full calendar year; (B) Executive’s “target incentive amount” for the calendar
year in which his Date of Termination occurs; or (C) Executive’s “target
incentive amount” in effect prior to the Change in Control for the calendar year
in which the Change in Control occurs; plus, if applicable,

(ii) under the Company’s Long-Term Incentive Plan (the “LTIP”), and in lieu of
any further grants under the LTIP that the Executive would have received if he
had continued in the employment of the Company during the Payment Period, the
greatest of (A) with respect to the most recently completed Plan Cycle
commencing with the 1998-2000 Plan Cycle (if completed), one-twelfth of the
“calculated market value” of the Performance Shares actually awarded to
Executive (including the value of any Performance Shares Executive may have
elected to defer under the Performance Share Deferred Compensation Plan); (B)
with respect to the most recently commenced Plan Cycle under the Long-Term
Incentive Plan (if Executive is a participant in such Plan Cycle) prior

5



--------------------------------------------------------------------------------



 



to your Date of Termination, one-twelfth of the “calculated market value” of the
phantom Performance Shares, if any, awarded to Executive; or (C) with respect to
the most recently commenced Plan Cycle prior to the date of the occurrence of
the Change in Control, one-twelfth of the “calculated market value” of the
phantom Performance shares, if any, awarded to Executive. Any payment received
pursuant to this Section 5 (b)(ii) shall be in addition to and not in lieu of
any payments required to be made to Executive as the result of the happening of
an event that would constitute a change in control pursuant to the provisions of
the LTIP

               Executive’s “target incentive amount” under the Management
Incentive Program is determined by multiplying Executive’s salary range midpoint
by the incentive target percentage, which is applicable to Executive’s incentive
category under such Program. For purposes of this Section 5, the “calculated
market value” of Performance Shares, shares deferred under the Performance Share
Deferred Compensation Plan, phantom Performance Shares under the LTIP or stock
options under the Stock Option Plan shall be the mean of the high and low prices
of the Company’s common stock on the relevant date as reported on the New York
Stock Exchange Composites Transactions listing (or similar report), or, if no
sale was made on such date, then on the next preceding day on which a sale was
made multiplied by the number of shares involved in the calculation. The
relevant date for clauses 5(b)(ii)(B) and 5(b)(ii)(C) is the date upon which the
Compensation Committee (“Committee”) of the Board of Directors awarded the
shares of stock in question; for clause 5(b)(ii)(A) is the date on which the
Committee made a determination of attainment of financial objectives and awarded
Performance Shares (including any Performance Shares Executive may have elected
to defer under the Performance Share Deferred Compensation Plan).

               Any payment received pursuant to Section 5 (b)(i) shall be in
addition to and not in lieu of any payments required to be made to Executive as
the result of the happening of an event that would constitute a change in
control pursuant to the provisions of the MIP.

          (c) If Executive is under age 55, or over the age of 55 but not
eligible to retire, at the Date of Termination the Company shall maintain in
full force and effect, for Executive’s continued benefit, for the Payment
Period, all health and welfare benefit plans and programs or arrangements in
which Executive was entitled to participate immediately prior to the Date of
Termination (or such other comparable plans, programs or arrangements that
provide, in the aggregate, benefits which have an economic value at least as
favorable to the Executive as those plans, programs and arrangements in which
Executive participated prior to the Date of Termination, as long as Executive’s
continued participation is possible under the general terms and provisions of
such plans and programs. In the event that Executive’s participation in any such
plan or program is barred [or modified], the Company shall provide Executive
with benefits substantially similar to those to which Executive would have been
entitled to receive under such plans and programs, had Executive continued to
participate in them as an Executive of the

6



--------------------------------------------------------------------------------



 



Company plus an amount in cash equal to the amount necessary to cause the amount
of the aggregate after-tax compensation and employee benefits Executive receive
pursuant to this provision to be equal to the aggregate after-tax value of the
benefits which Executive would have received if Executive continued to receive
such benefits as an employee. If Executive is age 55 or over and eligible to
retire on the Date of Termination, the Company shall provide Executive with
those health and welfare benefits to which Executive would be entitled under the
Company’s general retirement policies if Executive retired on the Termination
Date with the Company paying that percentage of the premium cost of the plans
which it would have paid under the terms of the plans in effect immediately
prior to the Change of Control with respect to individuals who retire at age 65,
regardless of Executive’s actual age on the Termination Date, provided such
benefits would be at least equal to those which would have been payable if
Executive had been eligible to retire and had retired immediately prior to the
Change in Control;

               (d) The Company shall for the Payment Period continue, and
Executive shall be entitled to receive fringe benefit programs, perquisites, and
similar arrangements (which, by way of illustration and not limitation, shall
include: company car, health, dining and country club memberships, financial
planning services, telecommunications services, home security systems and the
like) which in the aggregate have an economic value at least as favorable to the
Executive as those the Executive was entitled to receive or participate in
immediately prior to the Date of Termination; and

               (e) In lieu of further grants of stock options that would have
been received by the Executive if he had remained employed by the Company during
the Payment Period, the Company shall pay to the Executive a sum equal to one
twelfth of the number of stock options in the last annual grant of stock options
made by the Company to the Executive (“stock option grant”), multiplied by the
number of months in the Payment Period, multiplied by the calculated market
value of the Common Stock of the Company on the date of the stock option grant,
multiplied by a factor used by the Company in valuing fully vested options with
a 10 year life in the Company’s most recent Annual Report on Form 10-K for
options held by senior executives pursuant to the Black-Scholes method of
valuing stock options, or, if such valuation was not made in the Form 10-K, then
under the Black-Scholes method assuming options would be outstanding for
10 years.

The Company shall, in addition to the benefits to which Executive is entitled
under the retirement plans or programs in which Executive participates, pay
Executive in a lump sum in cash at Executive’s normal retirement date (or
earlier retirement date should Executive so elect), as such date is defined in
the retirement plans or programs in which Executive participates, an amount
equal to the actuarial equivalent of the retirement pension to which Executive
would have been entitled under the terms of such retirement plans or programs
had Executive accumulated additional years of continuous service under such
plans equal in length to Executive’s Payment Period. The length of the Payment
Period will be added to total years of continuous service for determining
vesting, the amount of benefit accrual, to the age which Executive will be
considered to be for the purposes of determining eligibility for normal or early
retirement calculations and the age used for determining the amount of any
actuarial reduction. For the purposes

7



--------------------------------------------------------------------------------



 



of calculating benefit accrual, the amount of compensation Executive will be
deemed to have received during each month of Executive’s Payment Period shall be
equal to the sum of Executive’s annual base salary prorated on a monthly basis
as provided for under subsection 4(a) immediately prior to the Date of
Termination (including salary increases), plus under the Company’s Management
Incentive Program the greatest of one-twelfth of (which amount shall reduced by
the actuarial equivalent of any amounts to which Executive is actually entitled
pursuant to the provisions of said retirement plans and programs):



  (i)   the amount most recently paid to Executive for a full calendar year,



  (ii)   Executive’s “target incentive amount” for the calendar year in which
Executive’s Date of Termination occurs, or



  (iii)   Executive’s “target incentive amount” in effect prior to the Change in
Control for the calendar year in which the Change in Control occurs

Attached as Exhibit 1 is an illustration, not intending to be exhaustive, of
examples of how inclusion of the Payment Period may affect the calculation of
Executive’s retirement benefit.

     6. Termination.

          (a) Termination Without Compensation. If Executive’s employment or the
term of this Agreement is terminated for any of the following reasons and in
accordance with the provisions of this Section 6, Executive shall not be
entitled by virtue of this Agreement to any of the benefits provided in the
foregoing Section 5:

(i) If prior to the Commencement of the Period of Employment, as a result of
Executive’s incapacity due to physical or mental illness, Executive shall have
been absent from Executive’s duties with the Company on a full-time basis for
120 consecutive business days, and within thirty (30) days after a written
Notice of Termination (as hereinafter defined in Section 7) is given, Executive
shall not have returned to the full-time performance of Executive’s duties
(“Incapacity Discharge”);

(ii) If prior to the Commencement of the Period of Employment, the Company shall
desire to terminate this Agreement without reason (“Convenience Termination”).

(iii) If the Company shall have Cause. For the purposes of this Agreement, the
Company shall have “Cause” to terminate Executive’s employment hereunder upon
(A) the willful and continued failure by Executive to substantially perform
Executive’s

8



--------------------------------------------------------------------------------



 



duties with the Company, which failure causes material and demonstrable injury
to the Company (other than any such failure resulting from Executive’s
incapacity due to physical or mental illness), after a demand for substantial
performance is delivered to Executive by the Board which specifically identifies
the manner in which the Board believes that Executive has not substantially
performed Executive’s duties, and after Executive has been given a period
(hereinafter known as the “Cure Period”) of at least thirty (30) days to correct
Executive’s performance, or (B) the willful engaging by Executive in other gross
misconduct materially and demonstrably injurious to the Company. For purposes of
this section, no act, or failure to act, on Executive’s part shall be considered
“willful” unless conclusively demonstrated to have been done, or omitted to be
done, by Executive not in good faith and without reasonable belief that
Executive’s action or omission was in the best interests of the Company.

Notwithstanding the foregoing, Executive shall not be deemed to have been
terminated for Cause unless and until there shall have been delivered to
Executive a Notice of Termination which shall include a copy of a resolution
duly adopted by the affirmative vote of not less than three-quarters of the
entire membership of the Board at a meeting of the Board called and held for the
purpose (after reasonable notice to Executive and an opportunity for Executive,
together with Executive’s counsel, to be heard before the Board), finding that
in the good faith opinion of the Board Executive was guilty of conduct set forth
above in clauses (i), including the expiration of the Cure Period without the
correction of Executive’s performance, or (ii) of the preceding subsection and
specifying the particulars thereof in detail.

(iv) This Agreement shall terminate upon the death, retirement or voluntary
resignation of the Executive prior to the commencement of the Period of
Employment.

          (b) Termination With Compensation. If Executive terminates his
employment or his employment terminates for any of the following reasons and in
accordance with the provisions of this Section 6, Executive shall be entitled by
virtue of this Agreement to the benefits provided in the foregoing Section 5 as
described below:

(i) The Executive may terminate his employment with the Company at any time
during the Period of Employment for Good Reason (“Good Reason Termination”) and
shall receive all of the benefits and payments provided in Section 5. For
purposes of this Agreement, the term “Good Reason” shall mean:

9



--------------------------------------------------------------------------------



 



  (A)   without Executive’s express written consent, (1) any involuntary
termination of the Executive’s employment, except pursuant to Section 6 hereof,
during the Employment Period, (2) the assignment to Executive of any new duties
or responsibilities inconsistent in character with Executive’s positions,
duties, responsibilities, and reporting relationships and status within the
Company immediately prior to a Change in Control, (3) any change in Executive’s
duties, responsibilities, reporting relationships, titles or offices as in
effect immediately prior to a Change in Control, including, but not limited to,
a reduction in duties or responsibilities which occurs because the Company is no
longer an independent publicly-held entity (4) any removal of Executive from or
any failure to re-elect Executive to any officer or director position of the
Company, (5) a change in the annual or long term incentive plan in which
Executive currently participates such that Executive’s opportunity to earn
incentive compensation is impaired, (6) a material reduction in the aggregate
value of Company perquisites made available to Executive, (7) an elimination or
material impairment of Executive’s ability to participate in retirement plans
comparable to those in which Executive currently participates, (8) any increase
in Executive’s obligation to travel on the Company’s business over Executive’s
present business travel obligations, (9) an elimination or material impairment
of Executive’s ability to receive stock options with values comparable to those
Executive was granted within the one year period preceding the commencement of
the Employment Period;     (B)   the failure of the Company to comply with any
other of its obligations under Section 4 herein;     (C)   the relocation of the
offices of the Company at which Executive were employed immediately prior to the
Change in Control to a location which is more than fifty (50) miles from such
prior location, or the failure of the Company to (A) pay or reimburse Executive,
in accordance with the Company’s relocation policy for its employees in
existence immediately prior to a Change in Control, for all reasonable costs and
expenses, plus “gross-ups” referred to in such policy incurred by Executive
relating to a change of Executive’s principal residence in connection with any
relocation of the

10



--------------------------------------------------------------------------------



 



      Company’s offices to which Executive consents, and (B) indemnify Executive
against any loss (defined as the difference between the actual sale price of
such residence and the higher of (1) Executive’s aggregate investment in such
residence of (2) the fair market value of such residence as determined by the
relocation management organization used by the Company immediately prior to the
Change in Control (or other real estate appraiser designated by Executive and
reasonably satisfactory to the Company)) realized in the sale of Executive’s
principal residence in connection with any such change of residence;     (D)  
the failure of the Company to obtain the assumption of and the agreement to
perform this Agreement by any successor as contemplated in Section 11 hereof; or
    (E)   any purported termination of Executive’s employment which is not
effected pursuant to a Notice of Termination satisfying the requirements of
Section 7 hereof.     (F)   Convenience Termination after Commencement of the
Period of Employment

(ii) If Executive dies while employed by the Company during the Period of
Employment while having cause to terminate his employment as a Good Reason
Termination (whether or not Executive has provided Notice of Termination to the
Company pursuant to Section 7), Executive’s beneficiary or beneficiaries named
on Exhibit 2 to this Agreement (or Executive’s estate if he has not named a
beneficiary) shall be entitled to receive those payments provided under Sections
5(a) and 5(b) of this Agreement in addition to any benefits that such
beneficiaries would be entitled under any other plan, program or policy of the
Company as a result of Executive’s employment with the Company.

(iii) If, during the Period of Employment, Executive either (A) retires from
employment with the Company or (B) if the Company discharges the Executive due
to an Incapacity Discharge, in either case while having cause to terminate his
employment as a Good Reason Termination (whether or not Executive has provided
Notice of Termination to the Company pursuant to Section 7) the Executive shall
receive all of the benefits and payments provided in Section 5.

     7. Notice Of Termination. Any termination of Executive’s employment by the
Company or any termination by Executive as a Good Reason Termination shall be

11



--------------------------------------------------------------------------------



 



communicated by written notice to the other party hereto. For purposes of this
Agreement, such notice shall be referred to as a “Notice of Termination.” Such
notice shall, to the extent applicable, set forth the specific reason for
termination, and shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of Executive’s
employment under the provision so indicated.

     8. Date Of Termination. “Date of Termination” shall mean:

          (a) If Executive terminates Executive’s employment as a Good Reason
Termination, the date specified in the Notice of Termination, but in no event
more than sixty (60) days after Notice of Termination is given.

          (b) If Executive’s employment is terminated for Cause under subsection
6(a)(iii), the date on which a Notice of Termination is given, except that the
Date of Termination shall not be any date prior to the date on which the Cure
Period expires without the correction of Executive’s performance.

          (c) If Executive’s employment pursuant to this Agreement is terminated
following absence due to physical incapacity, under subsection 6(a)(i), then the
Date of Termination shall be thirty (30) days after Notice of Termination is
given (provided that Executive shall not have returned to the performance of
Executive’s duties on a full-time basis during such thirty (30) day period).

          (d) If the Company desires to terminate this Agreement as a
Convenience Termination, then the date specified in the Notice of Termination,
shall be at least [twelve (12)] [thirty-six (36)] months after Notice of
Termination is given.

          (e) A termination of employment by either the Company or by Executive
shall not affect any rights Executive or Executive’s surviving spouse or
beneficiaries may have pursuant to any other agreement or plan of the Company
providing benefits to Executive, except as provided in such agreement or plan.

     9. Certain Additional Payments.

          (a) Anything in this Agreement to the contrary notwithstanding, in the
event it shall be determined that any payment or distribution by the Company to
Executive or for Executive’s benefit (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise, but
determined without regard to any additional payments required under this section
9) (a “Payment”) would be subject to the excise tax imposed by Section 4999 (or
any successor provisions) of the Internal Revenue Code of 1986, as amended (the
“Code”), or any interest or penalty is incurred by Executive with respect to
such excise tax (such excise tax, together with any such interest and penalties,
is hereinafter collectively referred to as the “Excise Tax”), then Executive
shall be entitled to receive an additional payment (a “Gross-Up Payment”) in an
amount such that after payment by Executive of all taxes (including any interest
or penalties imposed with respect to such taxes), including, without limitation,
any income taxes (and any interest and penalties imposed with respect thereto)
and

12



--------------------------------------------------------------------------------



 



Excise Tax imposed on the Gross-Up Payment, Executive retains an amount of the
Gross-Up Payment equal to the Excise Tax imposed upon the Payments.

          (b) Subject to the provisions of subsection 9(c), all determinations
required to be made under this section 9, including whether and when such a
Gross-Up Payment is required and the amount of such Gross-Up Payment and the
assumptions to be utilized in arriving at such determination, shall be made by
Ernst & Young (or their successors) (the “Accounting Firm”) which shall provide
detailed supporting calculations both to the Company and to Executive within
fifteen (15) business days of the receipt of notice from Executive that there
has been a Payment, or such earlier time as is requested by the Company. In the
event that the Accounting Firm is serving as accountant or auditor for the
individual, entity or group effecting the Change in Control, Executive shall
appoint another nationally recognized accounting firm to make the determinations
required hereunder (which accounting firm shall then be referred to as the
Accounting Firm hereunder). All fees and expenses of the Accounting Firm shall
be borne solely by the Company. Any Gross-Up Payment as determined pursuant to
this section 9, shall be paid by the Company to Executive within five (5) days
of the receipt of the Accounting Firm’s determination. If the Accounting Firm
determines that no Excise Tax is payable by Executive, it shall furnish
Executive with a written opinion that failure to report the Excise Tax on
Executive’s applicable federal income tax return would not result in the
imposition of a negligence or similar penalty. Any determination by the
Accounting Firm shall be binding upon the Company and Executive. As a result of
the uncertainty of the application of Section 4999 of the Code at the time of
the initial determination by the Accounting Firm hereunder, it is possible that
Gross-Up Payments which will not have been made by the Company should have been
made (“Underpayment”). In the event that the Company exhausts its remedies
pursuant to Section 9(c) and Executive thereafter is required to make a payment
of any Excise Tax, the Accounting Firm shall determine the amount of the
Underpayment that has occurred and any such Underpayment shall be promptly paid
by the Company to Executive or for Executive’s benefit.

          (c) Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of the Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than ten (10) business days after Executive or his
representative is informed in writing of such claim and shall apprise the
Company of the nature of such claim and the date on which such claim is
requested to be paid. Executive shall not pay such claim prior to the expiration
of the thirty (30) day period following the date on which Executive gives such
notice to the Company (or such shorter period ending on the date that any
payment of taxes with respect to such claim is due). If the Company notifies
Executive in writing prior to the expiration of such period that it desires to
contest such claim, Executive shall:

(i) give the Company any information reasonably requested by the Company
relating to such claim,

(ii) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time,

13



--------------------------------------------------------------------------------



 



including, without limitation, accepting legal representation with respect to
such claim by an attorney reasonably selected by the Company,

(iii) cooperate with the Company in good faith in order effectively to contest
such claim, and

(iv) permit the Company to participate in any proceedings relating to such
claim;

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold Executive harmless, on an
after-tax basis, for any Excise tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limitation on the foregoing provisions of
this subsection 9(c), the Company shall control all proceedings taken in
connection with such contest and, at its sole option, may pursue or forego any
and all administrative appeals, proceedings, hearings and conferences with the
taxing authority in respect of any such claim and may, at its sole option,
either direct Executive to pay the tax claimed and sue for a refund or contest
the claim in any permissible manner, and Executive agree to prosecute such
contest to a determination before any administrative tribunal, in a court of
initial jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs Executive to pay such
claim and sue for a refund, the Company shall advance the amount of such payment
to Executive, on an interest-free basis and shall indemnify and hold Executive
harmless, on an after-tax basis, from any Excise Tax or income tax (including
interest or penalties with respect thereto) imposed with respect to such advance
or with respect to any imputed income with respect to such advance; and further
provided that any extension of the statute of limitations relating to payment of
taxes for Executive’s taxable year with respect to which such contested amount
is claimed to be due is limited solely to such contested amount. Furthermore,
the Company’s control of the contest shall be limited to issues with respect to
which a Gross-Up Payment would be payable hereunder and Executive shall be
entitled to settle or contest, as the case may be, any other issue raised by the
Internal Revenue Service or any other taxing authority.

          (d) If, after the receipt by Executive of an amount advanced by the
Company pursuant to subsection 9(c), Executive become entitled to receive any
refund with respect to such claim, Executive shall (subject to the Company’s
complying with the requirements of subsection 9(c) promptly pay to the Company
the amount of such refund (together with any interest paid or credited thereon
after taxes applicable thereto). If, after the receipt by Executive of an amount
advanced by the Company pursuant to subsection 9(c), a determination is made
that Executive shall not be entitled to any refund with respect to such claim
and the Company does not notify Executive in writing of its intent to contest
such denial of refund prior to the expiration of thirty (30) days after such
determination, then such advance shall be forgiven and shall not be required to
be repaid and the amount of such advance shall offset, to the extent thereof,
the amount of Gross-Up Payment required to be paid.

14



--------------------------------------------------------------------------------



 



     10. No Obligation to Mitigate Damages; No Effect on Other Contractual
Rights. Executive shall not be required to refund the amount of any payment or
employee benefit provided for or otherwise mitigate damages under this Agreement
by seeking or accepting other employment or otherwise, nor shall the amount of
any payment required to be made under this Agreement be reduced by any
compensation earned by Executive as the result of any employment by another
employer after the date of termination of Executive’s employment with the
Company, or otherwise. Upon receipt of written notice from Executive that
Executive has been reemployed by another company or entity on a full-time basis,
benefits, fringe benefits and perquisites otherwise receivable by Executive
pursuant to Sections 5(c) or 5(d) related to life, health, disability and
accident insurance plans and programs and other similar benefits, company cars,
financial planning, country club memberships, and the like (but not Incentive
Compensation, LTIP, Pension Plans or other similar plans and programs) shall be
reduced to the extent comparable benefits are made available to Executive at his
new employment and any such benefits actually received by Executive shall be
reported to the Company by the Executive.

          The provisions of the Agreement, and any payment or benefit provided
for hereunder, shall not reduce any amount otherwise payable, or in any way
diminish Executive’s existing rights, or rights which would occur solely as a
result of the passage of time, under any other agreement, contract, plan or
arrangement with the Company.

     11. Successors and Binding Agreement

          (a) The Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company, by agreement in form
and substance satisfactory to Executive, to assume and agree to perform this
Agreement.

          (b) This Agreement shall be binding upon the Company and any successor
of or to the Company, including, without limitation, any person acquiring
directly or indirectly all or substantially all of the assets of the Company
whether by merger, consolidation, sale or otherwise (and such successor shall
thereafter be deemed “the Company” for the purposes of this Agreement), but
shall not otherwise be assignable by the Company.

          (c) This Agreement shall inure to the benefit of and be enforceable by
Executive and Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If
Executive should die while any amounts would still be payable to Executive
pursuant to Section 5 hereunder if Executive had continued to live, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Agreement to Executive’s devisee, legatee, or other designee or,
if there be no such designee, to Executive’s estate.

15



--------------------------------------------------------------------------------



 



     12. Notices. For the purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth on the first page of this Agreement, provided
that all notices to the Company shall be directed to the attention of the Chief
Executive Officer of the Company with a copy to the Secretary of the Company, or
to such other address as either party may have furnished to the other in
writing, except that notices of change of address shall be effective only upon
receipt.

     13. Governing Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
North Carolina, without giving effect to the principles of conflict of laws of
such State.

     14. Miscellaneous. No provisions of this Agreement may be modified, waived
or discharged unless such waiver, modification or discharge is agreed to in a
writing signed by Executive and the Company. No waiver by either party hereto at
any time of any breach by the other party hereto or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. No agreements or representations,
oral or otherwise, express or implied, with respect to the subject matter
hereof, have been made by either party which is not set forth expressly in this
Agreement.

     15. Validity. The invalidity or unenforceability of any provisions of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

     16. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together will constitute one and the same agreement.

     17. Withholding Of Taxes. The Company may withhold from any amounts payable
under this Agreement all federal, state, city or other taxes as shall be
required pursuant to any law or government regulation or ruling.

     18. Nonassignability. This Agreement is personal in nature and neither of
the parties hereto shall, without the consent of the other, assign or transfer
this Agreement or any rights or obligations hereunder, except as provided in
Section 11 above. Without limiting the foregoing, Executive’s right to receive
payments hereunder shall not be assignable or transferable, whether by pledge,
creation of a security interest or otherwise, other than by a transfer by
Executive’s will or by the laws of descent and distribution and in the event of
any attempted assignment or transfer contrary to this Section the Company shall
have no liability to pay any amounts so attempted to be assigned or transferred.

     19. Legal Fees and Expenses. If a Change in Control shall have occurred,
thereafter the Company shall pay and be solely responsible for any and all
attorneys’ and related fees and expenses incurred by Executive to successfully
(in whole or in part and

16



--------------------------------------------------------------------------------



 



whether by modification of the Company’s position, agreement, compromise,
settlement, or administrative or judicial determination) enforce this Agreement
or any provision hereof or as a result of the Company or any Shareholder of the
Company contesting the validity or enforceability of this Agreement or any
provision hereof. To secure the foregoing obligation, the Company shall, within
90 days after being requested by Executive to do so, enter into a contract with
an insurance company, open a letter of credit or establish an escrow in a form
satisfactory to Executive.

     20. Employment Rights. Nothing expressed or implied in this Agreement shall
create any right or duty on Executive’s part or on the part of the Company to
have Executive remain in the employment of the Company prior to the commencement
of the Period of Employment; provided, however, that any termination or
purported termination of Executive’s employment or of this Agreement, for any
reason other than those set forth in Sections 6(a)(i), 6(a)(iii) or 6(a)(iv),
following the commencement of any discussion with a third party, or the
announcement by a third party of the commencement of, or the intention to
commence a tender offer, or other intention to acquire all or a portion of the
equity securities of the Company that ultimately results in a Change in Control
shall (unless such termination is conclusively demonstrated to have been wholly
unrelated to any such activity relating to a Change in Control) be deemed to be
a termination of Executive’s employment after a Change in Control for purposes
of this Agreement and both the Period of Employment and the Payment Period shall
be deemed to have begun on the day prior to such termination.

     21. Right Of Setoff. There shall be no right of setoff or counterclaim
against, or delay in, any payment by the Company to Executive or Executive’s
designated beneficiary or beneficiaries provided for in this Agreement in
respect of any claim against Executive or any debt or obligation owed by
Executive, whether arising hereunder or otherwise.

     22. Rights To Other Benefits. The existence of the Agreement and
Executive’s rights hereunder shall be in addition to, and not in lieu of,
Executive’s rights under any other of the Company’s compensation and benefit
plans and programs, and under any other contract or agreement between Executive
and the Company.

     23. Pooling of Interests. In the event that the independent accountants of
the Company shall determine that this Agreement or anything contained herein
shall prevent the Company from consummating any business combination approved by
the Board of Directors which combination is intended to be accounted for under
the pooling of interests method of accounting (“Pooling”), then Participant
agrees that this Agreement may at any time and in the sole discretion of the
Board of Directors either be: a) amended in such fashion as may be requested by
the Company so as to allow such business combination to be accounted for as a
Pooling, or, if this Agreement cannot be so amended, or (b) terminated.
Provided, however, that any such amendment shall: (x) be as limited in scope as
is absolutely necessary in the opinion of the Company’s advisors to allow the
business combination to be accounted for as a Pooling; and (y) be designed to
have as minimal an economic detriment to the Participant as is possible while
still allowing the business combination to be accounted for as a Pooling.

17



--------------------------------------------------------------------------------



 



     [24. Superceded Employee Protection Plan. If this Agreement is either
(a) amended pursuant to Section 23, and if such amendment reduces the benefits
to be received by the Executive or his Beneficiaries pursuant to any section of
this Agreement in any way deemed material by the Executive, or (b) terminated
pursuant to Section 23, the Executive shall receive, in place of and not in
addition to, the benefits under the Company’s Employee Protection Plan (“EPP”)
or Employee Termination Protection Plan (“ETPP”), in effect at the time of such
amendment or termination, not withstanding any provision of the EPP or ETPP
which would make the Executive ineligible to receive benefits under the EPP or
ETPP.]

     [The following Section 24 is included in the form of Management Continuity
Agreement provided to those executives who had Management Continuity Agreements
in place prior to October 1999:

     24. Superceded Agreement. Except as provided herein, the agreement between
Executive and the Company originally dated ___, and thereafter amended from time
to time, relating to the same subject matter as this Agreement (the “Original
Agreement”), is hereby superceded in its entirety by this Agreement, shall be of
no further force or effect as of the date of this Agreement and any rights that
Executive may have under the Original Agreement which have accrued prior to the
date hereof, to the extent not previously waived by the Executive, are hereby
waived. If, however, this Agreement is either (a) amended pursuant to Section 23
above, and if such amendment reduces the benefits to be received by the
Executive or his Beneficiaries pursuant to any section of this Agreement in any
way deemed material by the Executive, or (b) terminated pursuant to Section 23
above, then the Original Agreement shall continue in full force and effect as if
unmodified and not superceded and the Executive shall receive all the benefits
of the Original Agreement accruing after the date hereof in accordance with its
terms. ]

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.

              The BFGoodrich Company

 
       

  By    

       
 
       
 
             

      EXECUTIVE

18



--------------------------------------------------------------------------------



 



Exhibit 1

     A. If as of Executive’s Date of Termination Executive’s actual years of
service plus the length of Executive’s Payment Period is at least 10, then

          1. If as of Executive’s Date of termination Executive’s age plus the
length of Executive’s Payment Period is at least 65, Executive’s retirement
benefit under section 5(e) will be calculated as a “normal retirement” benefit
to which Executive would have been entitled under the terms of the retirement
plan in which Executive participate had Executive accumulated continuous service
equal to such sum; and

          2. If as of Executive’s Date of Termination Executive’s age plus the
length of Executive’s Payment Period is at least 55 but less than 65,
Executive’s retirement benefit under section 5(e) will be calculated as an
“early retirement” benefit to which Executive would have been entitled under the
terms of the retirement plan in which Executive participate had Executive
accumulated continuous service equal to such sum. The actuarial reduction used
shall be the actuarial reduction factor for early retirement, calculated to
Executive’s actual age plus the length of Executive’s Payment Period at
Executive’s Date of Termination.

          Furthermore, if Executive were on the active rolls of the Company as
of December 31, 1989 and if the sum of Executive’s actual years of service plus
the length of Executive’s Payment Period is at least 10 but less than 24, then
for purposes of section 5(e) Executive will also receive an Additional Credit
for up to 4 years. The Additional Credit Executive will receive will depend upon
the sum of the years of Executive’s actual service plus the length of
Executive’s Payment Period and be equal to the lesser of:

(x) 4 years of Additional Credit; or

(y) The amount of Additional Credit needed such that, when added to the sum of
Executive’s actual years of service plus the length of Executive’s Payment
Period, it will create a total of exactly 24.

          No Additional Credit will be applied if the sum of Executive’s actual
years of service plus the length of Executive’s Payment Period if 24 or greater.
Executive will not receive any Additional Credit if Executive commenced
employment with the Company on or after January 1, 1990.

     B. If as of Executive’s Date of Termination the sum of Executive’s actual
years of service plus the length of Executive’s Payment Period is less than 10,
or Executive’s age plus the length of Executive’s Payment Period is less than
55, Executive’s retirement benefit under section 5(e) will be calculated as a
“deferred vested pension” to which Executive would have been entitled under the
terms of the retirement

19



--------------------------------------------------------------------------------



 



plan in which Executive participate had Executive accumulated continuous service
equal to such sum. The actuarial reduction used shall be the actuarial reduction
factor for a deferred vested pension, calculated to Executive’s actual age at
Executive’s Date of Termination plus the length of Executive’s Payment Period.

For purposes of section 5(e), “actuarial equivalent” shall be determined using
the same methods and assumptions as those utilized under the Company’s
retirement plans and programs immediately prior to the Change in Control.

20



--------------------------------------------------------------------------------



 



EXHIBIT 2

BENEFICIARY DESIGNATION

     I hereby designate the following person(s) as a beneficiary for the
purposes of Section 6(e) to the extent of the percentage interest listed next to
their name:

                    Name     Percentage Interest      
 
             
 
             
 
             
 
             
 
             
 
             
Total (cannot exceed 100%)
             

21